TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00525-CV


            In re San Marcos Green Investors, LLC; Elevate Multifamily, LLC;
             Deborah Jones; Thomas Steubing, Jr.; and Iconic Investors, LLC


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relators have filed an agreed motion for voluntary dismissal of their petition

for writ of mandamus and their motion for emergency temporary relief. Accordingly, we grant

the motion and dismiss the petition for writ of mandamus and the motion for emergency

temporary relief.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: October 29, 2021